UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2342


In re: VAN WILLIAM SAVAGE, II,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                   (1:13-cr-00484-CCE-1; 1:16-cv-00622-CCE-LPA)


Submitted: April 12, 2018                                         Decided: April 27, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Van William Savage, II, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Van William Savage, II, petitions for a writ of mandamus, alleging the magistrate

judge has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an

order from this court directing the magistrate judge to act. Our review of the district

court’s docket reveals that the magistrate judge recently issued a recommendation that

Savage’s § 2255 motion be denied. Accordingly, because the magistrate judge has acted

in Savage’s case, we deny the mandamus petition as moot. We grant leave to proceed in

forma pauperis. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                   PETITION DENIED




                                           2